Citation Nr: 1737491	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-34 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial rating for hearing loss, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2015, the Veteran testified before the undersigned at a Board videoconference hearing.


FINDING OF FACT

Throughout the period since the effective date of service connection, the Veteran's service connected hearing impairment has not reached the level for which assignment of a compensable rating is warranted.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing loss, right ear, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2016). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluations from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran filed his claim for service connection for hearing loss in April 2012 and was initially awarded service connection for right ear hearing loss by way of the May 2012 rating decision on appeal.  A noncompensable rating was assigned.  He appealed the initial rating.  Service connection for left ear hearing loss was denied in May 2012.  This issue is not on appeal. Therefore, the right ear hearing loss is rated in accordance with 38 C.F.R. § 4.85(f).

In response to his claim, the Veteran was afforded an audiological evaluation in May 2012.  The Veteran reported at that time that his hearing loss impacts his social life, because he has to have his right ear pointed toward the person he is talking to, especially if there is background noise.  He also reported difficulty understanding words while watching television.  On the date of that examination, puretone thresholds in the right ear at 1000, 2000, 3000 and 4000 Hertz were 35, 40, 55 and 60, respectively.  Thus, the average was 47.5, which can be rounded up to 48.  

While the Veteran has suggested that this examiner did not utilize the proper testing, the report indicates that speech recognition was measured using the Maryland CNC word list, as required by VA regulation.  Speech recognition on the date of this examination was 100 percent in the right ear.  Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear.  Again, the non-service connected left ear is assigned a I also, under 38 C.F.R. § 4.85(f).  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Veteran later submitted reports of August 2012 and October 2012 private audiological evaluations.  However, the circumstances of these evaluations are unclear.  Speech discrimination is noted as 76 percent in August 2012 and 96 percent in October 2012, but the type of testing is not noted in either report.  Moreover, the puretone testing, according to the chart in the reports, was at 1000, 2000 and 4000 Hertz, but not 3000.  These reports do not include the information needed for evaluating hearing loss under VA regulation.  See 38 C.F.R. § 4.85.

The Veteran was most recently afforded a VA contract examination in August 2015.  He reported at that time that he always had to pick out a good location in restaurants and other locations in order to optimize his hearing.  He also reported that he often muted the television and put on closed captioning, because he could not hear the words being spoken.  The examiner noted the Veteran's inability to localize sounds.  

On the date of the examination, puretone thresholds in the right ear at 1000, 2000, 3000 and 4000 Hertz were 35, 45, 75 and 75, respectively.  Thus, the average was 57.5, which can be rounded up to 58.  Speech recognition on the date of this examination was 92 percent in the right ear.  Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear.  Application of the Level I designation for the non-service-connected left ear and the Level II designation for the right ear to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

At the Veteran's Board hearing, he argued for the 2015 puretone threshold average to be rounded up from 57.5 to 58, which has indeed been done in this case.  However, applying the results to the appropriate table still yields a noncompensable rating under VA regulation.  

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiners in this case noted the Veteran's reports indicating he has a hard time hearing in places like restaurants and anywhere with background noise, as well as difficulty watching television.  The Board indeed recognizes this functional impact of the Veteran's hearing loss.  On review of the file, even including consideration of the functional impact of the hearing loss on the Veteran's life, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, an initial compensable rating for right ear hearing loss is not warranted under the schedular criteria. 

The Veteran is competent to testify in regard to his symptoms; however, his reports do not serve to show that he meets the specific puretone and speech reception thresholds required for a compensable rating.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating for bilateral hearing loss at any time during the pendency of the claim.


ORDER

Entitlement to a compensable initial rating for hearing loss, right ear, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


